UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-5008
ROY TURNER,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-01-75)

                      Submitted: July 10, 2003

                      Decided: July 16, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

A. Benton Chafin, Jr., CHAFIN LAW FIRM, P.C., Lebanon, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney, Eric
M. Hurt, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   Roy Duane Turner pleaded guilty to involvement in a conspiracy
to manufacture methamphetamine, in violation of 21 U.S.C. §§
841(a), 846 (2000), and use of a firearm in a drug crime, in violation
of 18 U.S.C. § 924(c) (2000). The district court sentenced Turner to
a total of 228 months incarceration, four years of supervised release,
and ordered Turner to pay a special assessment and a restitution fee.
Turner timely appealed, asserting the district court erred in two sen-
tencing determinations related to his involvement in a drug conspir-
acy.

   First, Turner asserts the district court erred in calculating the drug
quantity for which he was liable. We review this claim for clear error.
United States v. D’anjou, 16 F.3d 604, 614 (4th Cir. 1994). The dis-
trict court based its determination on competent evidence. United
States v. Randall, 171 F.3d 195, 211 (4th Cir. 1999). Thus, Turner’s
claim is meritless.

   Second, Turner asserts the district court erred in enhancing his sen-
tence under U.S. Sentencing Guidelines Manual § 2D1.1(b)(5)(C)
(2001), based on its determination that Turner exposed his minor chil-
dren to a substantial risk of harm by manufacturing drugs in their resi-
dence. In reviewing the district court’s findings, we review factual
determinations for clear error and legal questions de novo; mixed
questions of law and fact are reviewed under a standard that gives due
deference to the district court. United States v. Nale, 101 F. 3d 1000,
1003 (4th Cir. 1996). Because Turner stored and used dangerous man-
ufacturing materials in his residence, the enhancement was properly
applied. USSG § 2D1.1(b)(5)(C), comment. (n.20).

  Accordingly, we affirm Turner’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                            AFFIRMED
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-5008
ROY TURNER,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-01-75)

                      Submitted: July 10, 2003

                      Decided: July 16, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

A. Benton Chafin, Jr., CHAFIN LAW FIRM, P.C., Lebanon, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney, Eric
M. Hurt, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   Roy Duane Turner pleaded guilty to involvement in a conspiracy
to manufacture methamphetamine, in violation of 21 U.S.C. §§
841(a), 846 (2000), and use of a firearm in a drug crime, in violation
of 18 U.S.C. § 924(c) (2000). The district court sentenced Turner to
a total of 228 months incarceration, four years of supervised release,
and ordered Turner to pay a special assessment and a restitution fee.
Turner timely appealed, asserting the district court erred in two sen-
tencing determinations related to his involvement in a drug conspir-
acy.

   First, Turner asserts the district court erred in calculating the drug
quantity for which he was liable. We review this claim for clear error.
United States v. D’anjou, 16 F.3d 604, 614 (4th Cir. 1994). The dis-
trict court based its determination on competent evidence. United
States v. Randall, 171 F.3d 195, 211 (4th Cir. 1999). Thus, Turner’s
claim is meritless.

   Second, Turner asserts the district court erred in enhancing his sen-
tence under U.S. Sentencing Guidelines Manual § 2D1.1(b)(5)(C)
(2001), based on its determination that Turner exposed his minor chil-
dren to a substantial risk of harm by manufacturing drugs in their resi-
dence. In reviewing the district court’s findings, we review factual
determinations for clear error and legal questions de novo; mixed
questions of law and fact are reviewed under a standard that gives due
deference to the district court. United States v. Nale, 101 F. 3d 1000,
1003 (4th Cir. 1996). Because Turner stored and used dangerous man-
ufacturing materials in his residence, the enhancement was properly
applied. USSG § 2D1.1(b)(5)(C), comment. (n.20).

  Accordingly, we affirm Turner’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                            AFFIRMED